UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act of 1934 For the quarter ended March 31, 2013 Commission file number 000-21129 AWARE, INC. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2911026 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 40 Middlesex Turnpike, Bedford, Massachusetts, 01730 (Address of Principal Executive Offices) (Zip Code) (781) 276-4000 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated FilerxNon-Accelerated FileroSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x Indicate the number of shares outstanding of the issuer’s common stock as of April 19, 2013: Class Number of Shares Outstanding Common Stock, par value $0.01 per share 22,515,518 shares AWARE, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and March 31, 2012 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and March 31, 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 4. Mine Safety Disclosures 18 Item 6. Exhibits 19 Signatures 19 2 PART 1. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS AWARE, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Receivable from patent arrangement Deferred tax assets Prepaid expenses and other current assets Total current assets Property and equipment, net Investments Long term deferred tax assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation Accrued professional Deferred revenue Total current liabilities Long-term deferred revenue Stockholders’ equity: Preferred stock, $1.00 par value; 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value; 70,000,000 shares authorized; issued and outstanding 22,514,018 as of March 31, 2013 and 22,509,518 as of December 31, 2012 225 225 Additional paid-in capital Accumulated other comprehensive income (loss) 8 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AWARE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Three Months Ended March 31, Revenue: Software licenses $ $ Software maintenance Services Royalties Total revenue Costs and expenses: Cost of services Research and development Selling and marketing General and administrative Total cost and expenses Operating income before patent related income Income from patent arrangement - Operating income after patent related income Other income Interest income - 82 26 52 Income from continuing operations before income taxes Provision for income taxes 2 Income from continuing operations Loss from discontinued operations, net of income taxes - (6
